Per Curiam.
In four of the seven actions for which plaintiffs seek to recover from the city of New York the value of the legal services rendered in behalf of Buckley, he was not a party; in the fifth action, though not a party to the suit originally brought, he was impleaded by the city, which filed a cross-claim against him for the purpose of holding him personally liable for alleged neglect. There can be no recovery against the city for the necessary costs of litigation in any of these cases. In the two remaining actions, where Buckley was made an original defendant, he was compelled to engage counsel to avoid personal liability. As a former public official he did not, in these law suits, represent the public interest, but his defense was solely for his own benefit in his individual capacity and not for a city purpose. In such circumstances there can be no reimbursement from the municipality for expenditures thus incurred. (Matter of Chapman v. City of New York, 168 N. Y. 80; Matter of Kilroe v. Craig, 208 App. Div. 93; affd., 238 N. Y. 628; Matter of Pollock v. Board of Supervisors of Erie County, N. Y., 241 App. Div. 651; People ex rel. Underhill v. Skinner, 74 id. 58; State Const, art. 8, § 1.)
Accordingly, the judgment should be affirmed, with costs.
Present — Martin, P. J., Glennon, Dore, Cohn and Callahan, JJ.
Judgment unanimously affirmed, with costs.